Order filed, December 21, 2017.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00821-CR
                                 ____________

                         MARIA CORONA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 149th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 66522


                                     ORDER

      The reporter’s record in this case was due April 11, 2017. See Tex. R. App.
P. 35.1. On October 25, 2017, this court ordered the court reporter to file the
record within 30 days. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.

      We order Robin Rios, the official court reporter, to file the record in this
appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Robin Rios does not timely file the record as ordered, we
may issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM